Citation Nr: 1438481	
Decision Date: 08/28/14    Archive Date: 09/03/14

DOCKET NO.  09-29 711	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for a gastric disorder, originally claimed as an ulcer disorder.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife



ATTORNEY FOR THE BOARD

N. J. Nardone, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from March 1976 to January 1980. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office in Houston, Texas (RO).  In that rating decision, the RO denied the Veteran's claim for entitlement to service connection for an ulcer disorder. 

In March 2011, the Veteran testified before the undersigned during a hearing held at the RO.  A copy of the hearing transcript has been associated with the claims folders. 

The Board remanded the matter on appeal in May 2011 and June 2012 to the RO (via the Appeals Management Center) for additional development.  The case has been returned to the Board for further appellate consideration.  

The record before the Board consists of the Veteran's paper claims files and electronic files known as Virtual VA and the Veterans Benefits Management System (VBMS).


FINDING OF FACT

In February 2013, prior to the issuance of a final Board decision, the Veteran withdrew his appeal.


CONCLUSION OF LAW

The Veteran's appeal as to the issue of entitlement to service connection for a gastric disorder, originally claimed as an ulcer disorder, has been withdrawn.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.204 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2013).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  

In the present case, the Veteran sent correspondence to VA in February 2013 indicating that he wished to withdraw this appeal.  Hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.




		
DENNIS F. CHIAPPETTA
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


